United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
         IN THE UNITED STATES COURT OF APPEALS
                                             August 21, 2007
                  FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk


                               No. 06-51012
                            Conference Calendar


UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

OSCAR FERNANDEZ-AGUILAR

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                        USDC No. 2:05-CR-450-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
     The attorney appointed to represent Oscar Fernandez-Aguilar has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Fernandez-Aguilar has not filed a response.
Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.   Accordingly, counsel’s motion for leave to



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-51012

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2